UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-1550


CHELSEA ELIZABETH GREENE,

                Petitioner,

          v.

DEPARTMENT OF LABOR, Administrative Review Board,

                Respondent.



On Petition for Review of an         Order   of    the   United   States
Department of Labor. (09-109)


Submitted:   October 31, 2011           Decided:    November 15, 2011


Before AGEE, WYNN, and DIAZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Chelsea Elizabeth Greene, Petitioner Pro Se.   Benjamin Richard
Botts, UNITED STATES DEPARTMENT OF LABOR, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Chelsea      Elizabeth       Greene       seeks      review       of    the

Administrative Review Board’s final decision and order affirming

the administrative law judge’s dismissal of her whistleblower

action under the Corporate and Criminal Fraud Accountability Act

of 2002, 18 U.S.C.A. § 1514A (West 2006 & Supp. 2011), and the

Board’s order denying reconsideration.                Our review of the record

discloses       that   the     Board’s   final       decision        is    based   upon

substantial evidence and that the orders are without reversible

error.     Accordingly, we deny the petition for review for the

reasons stated by the Board.             Greene v. Omni Visions, Inc., No.

09-109.     We dispense with oral argument because the facts and

legal    contentions     are    adequately     presented        in    the    materials

before    the    court   and    argument     would    not   aid      the    decisional

process.

                                                                     PETITION DENIED




                                         2